UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7052



MARK STEVEN MYERS,

                                            Petitioner - Appellant,

          versus


MARCUS HUGHES,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-88-HC-BR)


Submitted:   December 12, 2002            Decided:   January 3, 2003


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Steven Myers, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Steven Myers, a state prisoner, seeks to appeal the

district   court’s   order   accepting   the   recommendation    of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).   We have reviewed the record and conclude on

the reasoning of the district court that Myers has not made a

substantial showing of the denial of a constitutional right.          See

Myers v. Hughes, No. CA-01-88-HC-BR (E.D.N.C. May 20, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    See 28 U.S.C. § 2253(c) (2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                   2